ORDER

PER CURIAM.
Appellant, Sherron Kirksey, appeals from the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found her guilty of first degree robbery, RSMo § 569.020 (1994), and armed criminal action, RSMo § 571.015 (1994). She also appeals the denial of her Rule 29.15 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. We further find the judgment of the motion court is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm pursuant to Rules 30.25(b) and 84.16(b).